In a matrimonial action, defendant appeals, as limited by her brief, from so much of an order (erroneously described in her notice of appeal as a memorandum decision) of the Supreme Court, Queens County, entered September 30r 1974,-as, after a hearing, denied her motion for an upward modification of a prior support award for the infant daughter of the parties. Order reversed insofar as appealed from, without costs, and matter remanded to Special Term for a further hearing and a new determination in accordance herewith. A hearing was held on a motion by defendant for an increase in child support. At the outset of the hearing defendant submitted an affidavit by her attorney. After plaintiff testified, defendant offered to call a witness, but the trial court terminated the hearing without allowing the witness to testify. Under the facts of this case, in which defendant had not previously called a witness, Special Term should have permitted her to call *928the witness. Gulotta, P. J., Rabin, Hopkins, Munder and Shapiro, JJ., concur.